Citation Nr: 0507283	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-14 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg above-the-knee amputation.  

2.  Entitlement to an automobile and/or adaptive equipment.  

3.  Entitlement to special monthly compensation for the 
anatomical loss of a foot.  

4.  Entitlement to a temporary total rating for 
hospitalization for a service-connected disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1976, and from April 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran entitlement to service 
connection for residuals of a right leg amputation, 
automobile and/or adaptive equipment, special monthly 
compensation for anatomical loss of a foot, and a temporary 
total rating due to convalescence.  He responded by filing a 
February 2003 Notice of Disagreement, and was sent a March 
2003 Statement of the Case.  He then filed a May 2003 VA Form 
9, perfecting his appeal.  The veteran originally requested a 
personal hearing before a member of the Board, but 
subsequently withdrew his hearing request prior to such a 
hearing being held.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for postoperative 
residuals of a right leg above-the-knee amputation.  He 
alleges that his right leg amputation is due to or the result 
of his service-connected diabetes mellitus.  Service 
connection may be awarded for any disability which is due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (2004).  He also contends that even if his amputation 
was not directly caused by his diabetes, his diabetes 
nevertheless aggravated his decubitus ulcers, preventing 
their healing and resulting in his amputation.  Service 
connection may also be awarded for a nonservice-connected 
disability that is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

While the veteran was afforded a VA medical examination in 
March 2002 in order to determine if a nexus existed between 
his diabetes and right leg amputation, the examination 
results were insufficient for VA purposes.  The veteran's age 
was stated incorrectly, and the dates of his right leg 
amputation and the onset of his diabetes also appear to be 
incorrect.  Finally, the examination report does not indicate 
if the veteran's claims folder and medical history were 
reviewed in conjunction with his examination.  In light of 
these facts, a new VA medical opinion is required in order to 
substantiate the veteran's claim.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002).  That duty to assist includes providing a 
medical examination and/or obtaining a medical opinion 
statement when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Next, the veteran has alleged VA medical treatment at the 
Lake City VA medical center between January and December 
1995.  While the RO has obtained the veteran's VA treatment 
records from approximately 1992 and prior, as well as from 
2000 and subsequent, no 1995 treatment records from the Lake 
City VA medical center are of record.  VA is obligated to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002).  This duty includes obtaining pertinent 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  Because the veteran's 1995 Lake City 
VA medical center treatment records have not yet been 
obtained, a remand is required in the present case.  

Finally, the Board notes that additional medical records, not 
yet reviewed by the RO, were submitted to the Board in 
February 2005.  Because this relevant evidence was submitted 
subsequent to the most recent Supplemental Statement of the 
Case, dated in February 2004, and was not accompanied by a 
waiver of agency of original jurisdiction consideration, this 
appeal must be remanded for consideration of the evidence by 
the RO.  See 38 C.F.R. §§ 19.31, 20.1304 (2004).  

The veteran has also perfected appeals of his claims for 
automobile and/or adaptive equipment, special monthly 
compensation for loss of a foot, and a temporary total 
rating.  However, because these issues are inextricably 
intertwined with an issue being remanded by the Board, they 
will be held in abeyance until those other issues are 
resolved.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.	The RO should obtain the veteran's 
1995 treatment records from the Lake City 
VA medical center.  If no such records 
are available, the VA medical center 
should so state for the record.  

2.	The veteran's claims folder should 
be sent to a physician specializing in 
endocrine disorders for review and to 
provide a medical opinion.  The veteran 
himself need not be physically examined 
by the physician unless he/she determines 
such physical examination is necessary.  
The examiner's attention is directed to 
the August 2000 surgical report of the 
veteran's right leg amputation.  After 
fully reviewing the record, the examiner 
should state whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran's 
right leg above-the-knee amputation was 
due to, the result of, or worsened by his 
service-connected diabetes.  The examiner 
should note in his/her discussion the 
veteran's assertion that his diabetes 
mellitus prevented the proper healing of 
his decubitus ulcers of the right leg.  
The medical basis for all opinions 
expressed should also be given in detail, 
with specific reference to evidence 
within the record.  

3.	Thereafter, the RO should again 
consider the veteran's claim for service 
connection for residuals of a right leg 
amputation, claimed as secondary to 
diabetes mellitus, in light of any 
additional evidence added to the record 
since the most recent Supplemental 
Statement of the Case.  The RO should 
also reconsider his claims for 
automobile and/or adaptive equipment, 
special monthly compensation for loss of 
a foot, and a temporary total rating in 
light of any additional evidence added 
to the record.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




